department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-3947-97 uilc number release date internal_revenue_service national_office field_service_advice memorandum for attn from deborah a butler assistant chief_counsel field service cc dom fs subject application of sec_304 and sec_1001 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend parent sub1 fsub1 fsub2 fsub3 tl-n-3947-97 sub2 buyer country x law1 m n business_entity charges asset1 asset2 enterprise account1 official1 official2 dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh dollar_figureii dollar_figurejj dollar_figurekk tl-n-3947-97 dollar_figurell dollar_figuremm dollar_figurenn dollar_figureoo dollar_figurepp dollar_figureqq dollar_figurerr dollar_figuress dollar_figurett dollar_figureuu dollar_figurevv dollar_figureww dollar_figurexx dollar_figureyy dollar_figurezz dollar_figureaaa value1 r s t u v w year1 year2 year3 tl-n-3947-97 year4 year5 year6 year7 date1 date2 date3 date4 date5 month1 p q issues whether a transaction structured as a sale should be considered a redemption of stock for a distribution_of_property instead of a stock sale in which taxpayer can claim a loss whether a loss claimed with respect to the sale of assets should be recognized when the taxpayer has not established the amount_realized or the adjusted_basis of the assets sold conclusion although the transfer of the stock of fsub3 between related corporations fsub1 and fsub2 was structured as a sale it constitutes an acquisition by a related corporation under sec_304 accordingly the transaction is treated as a distribution in redemption of the stock of the acquiring_corporation because the redemption does not qualify as an exchange under sec_302 it is treated as a distribution under sec_301 thus fsub1 was not permitted to treat the transaction as a sale on which it could recognize a loss tl-n-3947-97 the loss attributable to the sale of assets should not be recognized because the taxpayer has not established the amount_realized or the adjusted_basis of the assets sold facts parent is a domestic_corporation that is the common parent of an affiliated_group_of_corporations that filed consolidated_returns during the tax years at issue fsub1 is a country x corporation and sub1 is a domestic_corporation both are wholly owned by parent fsub1 owned r and sub1 owned s of fsub2 a country x corporation fsub3 is a country x corporation which was formed and wholly owned by fsub1 in year1 fsub1 contributed assets including asset1 as well as the balance of its cumulative country x charges to fsub3 the capital contributions were valued at dollar_figurebb in exchange fsub1 received shares of fsub3 common_stock the country x corporations fsub1 fsub2 and fsub3 were not included as members of parent’s affiliated_group under the consolidated_return provisions sub1 is apparently a member of parent's affiliated_group and is included in parent’s consolidated federal_income_tax return fsub3 engaged in the business it qualified as an entity under the country x law1 under law1 m generally an entity can renounce its country x charges in favor of a shareholder corporation in year2 pursuant to an agreement between fsub3 and fsub1 fsub1 contributed dollar_figurecc to fsub3 in respect to fsub3’s charges fsub3 then renounced its charges transferring them to fsub1 from year2 through year5 fsub1 contributed a total of dollar_figuredd to fsub3 at the same time fsub1 received dollar_figureee in renounced charges from fsub3 fsub1 claimed the renounced fsub3 charges on its country x tax returns for the years year2 through year5 in year3 fsub2 purchased p shares of fsub3 common_stock from fsub1 for dollar_figureff fsub2 also acquired q shares of preferred_stock in fsub3 paying dollar_figuregg in total for its fsub3 stock afterwards fsub1 and fsub2 together owned fsub3 when fsub2 acquired the fsub3 stock fsub3 began to renounce its charges to fsub2 rather than to fsub1 in total fsub2 received dollar_figurehh in renounced charges fsub2 made capital contributions to fsub1 totaling dollar_figureii fsub2 reported the charges on its year3 through year5 country x tax returns tl-n-3947-97 between year2 and year5 fsub3 received a total of dollar_figurejj in capital contributions from fsub1 and fsub2 it renounced to fsub1 and fsub2 a total of dollar_figurekk in charges over the same period fsub3’s books do not track its renounced charges or the relationship of the charges to its activities or assets in year5 two transactions occurred within a day of each other on date2 fsub1 sold its fsub3 stock to fsub2 for dollar_figureaa fsub1 reported a dollar_figurezz loss on this sale for united_states federal_income_tax purposes but did not report the loss on its country_x_income_tax return parent recorded this loss as a retained earnings adjustment and the loss impacted parent’s foreign tax_credits fsub2 then dissolved fsub3 on date3 fsub3’s assets and liabilities were transferred to fsub2 pursuant to an assignment and assumption_agreement fsub2 did not report a gain_or_loss on its stock when it liquidated fsub3 after liquidating fsub3 fsub2 sold fsub3’s assets pursuant to various agreements fsub2 at first claimed it sustained a dollar_figuremm loss in year5 from these sales parent subsequently stated that the loss was attributable to the sale of one asset for year5 that is its v interest in enterprise to determine its loss for year5 parent took fsub3’s tax basis with respect to the sale of fsub3’s assets and specifically with respect to the enterprise sale the service asked parent to substantiate the claimed losses including providing documents to support fsub2’s tax basis in each asset sold and the asset’s sale price among the documents provided in response was a date1 letter from official1 of sub2 to official2 official2 letter the letter states that as of date5 the market_value of fsub3 was value1 and attached to the letter was a list of assets owned by fsub3 on date1 parent asserts the fair_market_value of the assets received from fsub3 was equal to the third party sale prices as stated in the official2 letter the letter indicates that enterprise is worth dollar_figurenn plus a share of asset2 estimated to be worth dollar_figurepp the asset sale agreement between fsub3 and buyer for enterprise similarly reflects a selling_price of dollar_figurenn plus a percentage of the value of asset2 additionally parent has indicated that certain liabilities were assumed as part of the sale of the asset yet did not clarify whether the liabilities were included in the amount_realized parent also provided a spreadsheet showing fsub2’s tax gain loss - abnormal retirements for year5 and year6 and capital_gains for year7 according to the spreadsheet enterprise was sold for only dollar_figureqq t of the amount shown in both the tl-n-3947-97 official2 letter and the sales agreement the spreadsheet also indicates that fsub3’s adjusted tax basis in enterprise was dollar_figurerr investment of dollar_figuress adjusted by dollar_figurett the loss resulting from its sale was dollar_figureuu dollar_figurerr - dollar_figureqq according to the same spreadsheet the remaining dollar_figurevv of the claimed dollar_figuremm loss was connected to account1 depreciable_property and inventory fsub3 sold the depreciable_property in question in year4 prior to its liquidation with respect to the inventory the facts are not clear fsub3’s income and expense statements show no ending inventory but fsub2’s books show that fsub3 inventory valued at dollar_figureww was transferred to the books of fsub2’s minerals branch at the end of year5 the spreadsheets show that the inventory sold was worth dollar_figurexx parent has not substantiated fsub3's basis in its assets at the time of liquidation nor has it substantiated the amount received for those assets when they were sold parent has also not explained the nature of the charges which fsub1 renounced and how those renounced charges impact the basis of the assets sold the international examiner has made numerous requests for this information parent has not provided all the requested documents necessary to make the proper determinations parent has stated that some documents could not be located based on the two transactions which occurred on two days in month1 year5 fsub1 and fsub2 together claimed total losses of dollar_figureyy this is more than their combined capital_contribution of dollar_figurejj to fsub3 these losses impact parent’s available foreign_tax_credit fsub2 included the dollar_figuremm loss when parent computed allowable foreign credits on a dividend paid to fsub1 fsub1 claimed the stock sale loss when computing its net_income and increased the foreign_tax_credit available to parent on receipt of fsub1’s dividend the service disallowed both losses issue fsub1's sale of fsub3 stock to fsub2 law and analysis a controlled_foreign_corporations and sec_1248 a controlled_foreign_corporation cfc is any foreign_corporation in which united_states_shareholders own or are considered as owning more than percent of either the total combined voting power of all classes of stock of such foreign_corporation entitled to vote or the total value of the stock of such foreign_corporation sec_957 a united_states_shareholder is any u_s_person who owns or is considered as owning percent or more of the total combined voting power of all classes of voting_stock of such foreign_corporation see sec_951 a u_s_person owns stock in a foreign_corporation if the stock is either tl-n-3947-97 directly owned by the u_s_person see sec_958 owned through a foreign_corporation see sec_958 or owned constructively through related corporations see sec_958 if a u s shareholder or a u_s_person who was a u s shareholder of a cfc within the prior years sells or exchanges stock in a foreign_corporation then the gain recognized on such sale_or_exchange of such stock shall be included as a dividend to the extent of the earnings_and_profits of the foreign_corporation attributable to such stock which were accumulated after date and during the period the stock was held by such person while such corporation was a cfc sec_1248 sec_1248 is triggered upon a recognition transaction in the instant case fsub1 fsub2 and fsub3 were cfcs before and after the transfer of the fsub3 stock from fsub1 to fsub2 parent and sub1 were u s shareholders of those cfcs b application of sec_304 under sec_304 if one or more persons are in control of each of two corporations and one of the corporations acquires stock in the other from a controlling person in return for property then the property paid for the stock is treated as a distribution in redemption of the acquiring corporation's stock the tax treatment of the redemption is subject_to the rules of sec_302 to determine whether it is treated as an exchange or as a distribution_of_property under sec_301 to the extent the redemption is treated as a distribution_of_property subject_to sec_301 the stock so acquired is treated as having been transferred by the person from whom acquired and as having been received by the acquiring_corporation as a contribution to the capital of the acquiring_corporation for purposes of sec_304 control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock sec_304 pursuant to sec_304 the constructive_ownership rules of sec_318 are applicable with certain modifications for purposes of determining control in particular the constructive_ownership rules of sec_1 effective for distributions or acquisitions after date this capital_contribution provision was amended to provide that in a distribution subject_to sec_301 the transferor and acquiring corporations are treated as if the transferor had transferred the stock to the acquiring_corporation in a transaction to which sec_351 applies and then the acquiring_corporation had redeemed the stock it was treated as issuing in such transaction tl-n-3947-97 a c involving attribution from a corporation and a c involving attribution to a corporation are applied by substituting percent in lieu of percent for purposes of determining control in the case of a sec_304 redemption that is treated as a distribution under sec_301 the amount treated as a dividend is determined as if the property were distributed first by the acquiring_corporation to the extent of its earnings_and_profits and then by the issuing_corporation to the extent of its earnings_and_profits in the instant case fsub1 directly owned u of the fsub3 common_stock prior to the sale of fsub3 to fsub2 in addition through its r ownership of fsub2 and sub1's s ownership of fsub2 which was attributed to fsub1 under sec_304 fsub1 indirectly owned the remaining fsub3 common_stock and all of the fsub3 preferred_stock thus fsub1 owned all of the fsub3 common and preferred_stock before the sale to fsub2 similarly fsub1 also controlled fsub2 inasmuch as it directly owned r of fsub2 and owned by attribution through parent the s of fsub2 common_stock held by sub1 accordingly because fsub1 was in control of both fsub2 and fsub3 the dollar_figureaa paid_by fsub2 to fsub1 is treated by sec_304 as a distribution in redemption of fsub2's stock c treatment of the deemed redemption the treatment of the amount received in the deemed redemption of fsub2 stock is determined in accordance with the rules of sec_302 the amount received in the deemed redemption is treated as a distribution in part or full payment in exchange for the stock if the redemption satisfies any one of tests specified in sec_302 the distribution is not essentially_equivalent_to_a_dividend the distribution is substantially disproportionate with respect to the shareholder the redemption is in complete termination of all the shareholder’s stock in the corporation or the distribution is to a noncorporate shareholder and is in partial_liquidation of the distributing_corporation if none of the tests is satisfied sec_302 provides that the redemption is treated as a distribution_of_property under sec_301 in a transaction subject_to sec_304 the determination of whether the redemption is treated as an exchange under the rules of sec_302 is made by reference to the issuing_corporation ie the corporation whose stock is transferred in applying the constructive_ownership rules of sec_318 with respect to sec_302 sec_318 involving attribution from a tl-n-3947-97 corporation and a c involving attribution to a corporation are applied without regard to the percent limitation contained in those provisions in the instant case fsub1 owned all of the stock of fsub3 immediately before the transfer to fsub2 u directly and the remaining w by attribution after selling its fsub3 stock to fsub2 fsub1 continued to own all of the common_stock of fsub3 under the applicable constructive_ownership rules as a result of its r ownership of fsub2 and its constructive_ownership of sub1's s ownership of fsub2 thus for purposes of applying the tests under sec_302 fsub1's ownership_interest in fsub3 did not change as a result of the transfer of the fsub3 stock to fsub2 as discussed in your request the redemption in this case does not satisfy any of the sec_302 tests inasmuch as fsub1 retained the same ownership_interest in fsub3 after the stock sale as it held before the deemed redemption under sec_304 did not result in a meaningful reduction of fsub1's ownership of fsub3 davis v commissioner 397_us_301 see coates trust v commissioner 55_tc_501 aff’d 480_f2d_468 9th cir cert_denied 414_us_1045 thus the deemed redemption was essentially_equivalent_to_a_dividend under sec_302 prior to selling its fsub3 stock to fsub2 fsub1 owned directly and indirectly all of the voting_stock of fsub3 as discussed above after the sale fsub1 no longer held any direct ownership of fsub3 voting_stock but through application of the constructive_ownership rules it still indirectly owned all the fsub3 voting_stock accordingly the deemed redemption was not substantially disproportionate with respect to fsub1 under sec_302 similarly under the constructive_ownership rules for sec_302 the deemed redemption did not terminate fsub1's interest in fsub3 under sec_302 the partial_redemption test under sec_302 applies only where the redeemed shareholder is not a corporation see sec_302 because fsub1 is a corporation this test is not applicable in this case thus the deemed redemption fails to qualify for treatment as an exchange under sec_302 and accordingly is treated under sec_302 as a distribution_of_property subject_to sec_301 in particular pursuant to sec_301 and tl-n-3947-97 b it is treated as a dividend to fsub1 to the extent of the combined earnings_and_profits of fsub2 and fsub3 in accordance with sec_304 as applicable in year5 the fsub3 stock is treated as having been transferred by fsub1 as a contribution to the capital of fsub2 thus fsub1's basis in the fsub3 stock should be added to its basis in the stock of fsub2 and fsub2 should take a carryover_basis in the fsub3 stock in particular while fsub1's contribution to the capital of fsub2 resulted in these basis adjustments it was not a recognition event accordingly fsub1 did not recognize any gain_or_loss on the transaction d sec_367 the sec_367 regulations address the case of a foreign corporation’s transfer of stock in a controlled_foreign_corporation in an exchange under sec_351 in particular temp treas reg b -8 c provides if the transferor_corporation transfers stock in a foreign_corporation of which there is a united_states_shareholder immediately before the exchange and the transferor receives stock - of a controlled_foreign_corporation as to which all united_states_shareholders of the transferor_corporation remain united_states_shareholders b -9 shall apply this provision does not require that the u s shareholder recognize sec_1248 gain on the exchange instead it requires the foreign_corporations involved to apply the earnings_and_profits attribution_rules contained in temp treas reg b -9 so that any sec_1248 gain is preserved and attributable to the u s shareholder that succeeds to the untaxed earnings_and_profits of the controlled_foreign_corporations in the instant case temp treas reg b -8 c would apply if fsub1's transfer of the fsub3 stock to fsub2 is treated as an exchange under sec_351 parent and sub1 were u s shareholders of fsub1 fsub2 and fsub3 before and after the transfer of the fsub3 stock therefore temp treas reg b - c would apply because fsub1 the transferor transferred stock in fsub3 a foreign_corporation of which parent and sub1 were u s shareholders immediately before the exchange and fsub1 received in exchange stock of fsub2 a controlled_foreign_corporation in which parent and sub1 remain u s shareholders however temp treas reg b -8 c would not require that either parent or sub1 recognize sec_1248 gain on the exchange instead that provision would require tl-n-3947-97 parent sub1 fsub1 and fsub2 to apply the earnings_and_profits attribution_rules contained in temp treas reg b -9 so that any sec_1248 gain is preserved and will be attributable to the u s shareholder that succeeds to the untaxed earnings_and_profits of the controlled_foreign_corporations for purposes of determining how sec_367 applies to this transaction see discussion above we note that fsub1's contribution of the fsub3 stock to fsub2 was not an exchange described in sec_351 in order for a transaction to qualify under sec_351 the transferors must have control within the meaning of sec_368 immediately_after_the_exchange see sec_351 the term control is defined by sec_368 to mean the ownership of at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation for purposes of sec_351 and sec_368 ownership must be direct since the attribution_rules of sec_318 do not apply see revrul_56_613 1956_2_cb_212 revrul_78_130 1978_1_cb_114 before and immediately after transferring the fsub3 stock to fsub2 fsub1 directly owned only r of the stock of fsub2 thus fsub1 did not control fsub2 immediately after contributing the fsub3 stock and the transfer did not qualify as an exchange described in sec_351 as a result fsub1's transfer of the fsub3 stock is simply a contribution to the capital of fsub2 under sec_304 there are no provisions under sec_367 that expressly apply to capital contributions as such and the normal rules pertaining to a capital_contribution would apply accordingly fsub1 should not recognize a loss on the transfer in any event sec_367 should not cause an income inclusion or loss recognition on the transfer of the fsub3 stock to fsub2 under sec_304 irrespective of whether the transfer of the stock is treated as a capital_contribution or an exchange under sec_351 sec_367 states that i n the case of any exchange described in section in connection with which there is no transfer or property described in sec_367 a foreign_corporation shall be considered to be a corporation except to the extent provided in regulations sec_367 the rule for transactions described in sec_367 is that a foreign_corporation will be considered to be a corporation for purposes of the applicable nonrecognition provisions unless regulations provide otherwise case development hazards and other considerations because fsub1 owned within the meaning of sec_318 percent of the stock of fsub2 immediately after transferring the fsub3 stock fsub1's contribution of the fsub3 stock to the capital of fsub2 could arguably be treated under i r c tl-n-3947-97 sec_367 as an exchange of such property for the stock of fsub2 equal to the fair_market_value of the fsub3 stock the taxpayer therefore may argue that sec_367 triggers the claimed loss in the fsub3 stock however we do not believe that congress intended sec_367 to be used to trigger losses in a situation such as this involving a transfer from one foreign_corporation to another foreign_corporation see h_r rep no pincite because this issue has not previously been litigated in the context of a foreign-to-foreign transfer we suggest that you further coordinate with the national_office in the event taxpayer raises this issue in analyzing the transaction at issue we initially considered whether the loss could be disallowed on the ground that the transfer of the fsub3 stock and the liquidation of fsub3 into fsub2 constituted an integrated transaction that would qualify as a reorganization under sec_368 as a party to such a reorganization fsub1 would not recognize any loss on the transaction see sec_362 although the transaction would appear to qualify as a d_reorganization taking into account sec_368 the available facts indicate that there were binding contracts to sell all of fsub3's assets at the time of the transfer in that case the continuity of business_enterprise requirement of sec_1 d would not be satisfied we have also considered whether sec_267 would apply to the loss claimed by fsub1 on the transfer of the fsub3 stock to fsub2 because fsub1 fsub2 and fsub3 were all members of a controlled_group_of_corporations within the meaning of sec_267 and sec_1563 sec_267 would generally apply to defer any loss to which fsub1 might otherwise be entitled on the transfer of the fsub3 stock until the fsub3 stock is transferred outside the controlled_group and there would be recognition of the loss under consolidated_return principles or until such other time as prescribed in regulations the central question however is whether the subsequent liquidation of fsub3 into fsub2 would trigger the recognition of such a loss the final regulations adopted in would not treat fsub3's liquidation as a triggering event see sec_1_267_f_-1 selling corporation’s loss deferred until seller and buyer are no longer in a controlled_group relationship however this regulation would apply only to transactions occurring in fsub1's tax years beginning on or after date see sec_1_267_f_-1 and therefore does not apply to the transaction in this case instead fsub1's transfer of the fsub3 stock to fsub2 would be governed by tl-n-3947-97 former temp sec_1_267_f_-1t c which provided that the rules for deferred intercompany_transactions in sec_1_1502-13 of the consolidated_return_regulations apply under sec_267 to the deferral and restoration of loss on the sale of property directly or indirectly between members of a controlled_group although the intercompany rules of sec_1_1502-13 that were applicable in year5 do not expressly address the situation arising in the instant case our current view is that the liquidation of fsub3 would be treated as a restoration event under those regulations under this view the liquidation of fsub3 would also be a restoration event under sec_267 and fsub1 would be permitted to recognize any loss on the transfer of the fsub3 stock when fsub3 liquidated thus it appears that sec_267 would not preclude fsub1 from taking such a loss in year5 however the application of sec_267 is not a significant factor under our primary position set forth above inasmuch as fsub1 would not recognize any loss in the event the taxpayer raises the sec_367 argument discussed above it may be appropriate to investigate further whether sec_267 would preclude fsub1 from recognizing any loss in year5 on the transfer of the fsub3 stock the taxpayer has taken the position that the fsub3 stock transferred to fsub2 by fsub1 had a fair_market_value of only dollar_figureaa although we have assumed that value to be correct for purposes of responding to your request we note that the official2 letter suggests the fair_market_value of fsub3 may have been greater than dollar_figureaa if so then the fsub1 would be treated as contributing the additional_amount to the capital of fsub2 issue reported losses on asset sales law and analysis fsub1 and fsub2 are both foreign_corporations but united_states federal_income_tax law would apply to the sale transactions in question for the purposes of determining the impact of the transactions on parent's united_states federal_income_tax return the loss from a sale shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 a amount_realized the amount_realized refers to the amount of economic benefit received by a taxpayer when he disposes of property sec_1_1001-1 it includes such items as cash received the fair_market_value of property received the amount tl-n-3947-97 of liabilities from which the taxpayer is relieved and any other_benefits inuring to the taxpayer as a result of the disposition sec_1001 sec_1 a and sec_1_1001-2 a taxpayer must verify the amount_realized see willow terrace development co v commissioner 345_f3d_933 5th cir correra v commissioner bianco v commissioner tcmemo_1982_186 parent has not provided the exact sales_price for the assets for example the asset sales agreement shows the price for enterprise is dollar_figurenn plus v of all asset2 held by enterprise on date4 the fair_market_value of asset2 has not been provided additionally the spreadsheet on which the loss was calculated reflects a sales_price of much less than the amount shown in the asset sales agreement lastly certain liabilities assumed as part of the sale may not have been included in the amount_realized as they should have been see 84_tc_1319 806_f2d_263 9th cir emmons v commissioner tcmemo_1998_173 chilingirian v commissioner tcmemo_1986_463 b adjusted_basis the basis_of_property used for computing the loss from a sale is normally its cost although another basis may be substituted under subchapter_c relating to corporate_distributions and adjustments sec_1012 in either case the basis must be adjusted as provided by sec_1016 sec_1001 and sec_1011 the taxpayer must verify its basis see hodgkins v commissioner tcmemo_1996_53 mcdade v commissioner tcmemo_1987_56 however in certain circumstances where it is clear capital expenditures have been made the tax_court may apply the rule_of 39_f2d_540 2d cir and allow an estimate of those expenditures see 21_tc_286 acq 1954_1_cb_5 bowden v commissioner tcmemo_1996_318 basis is decreased by the amount of depreciation depletion and amortization exhaustion wear_and_tear and obsolescence allowed_or_allowable in prior years sec_1016 sec_1_1016-3 additionally under sec_1016 basis of real_property is decreased by the amount of expenditures_for development or exploration of mines or mineral deposits on that property allowed as a deduction that causes a reduction in the taxpayer’s income_tax_liability but not less than the amount allowable as a deduction as noted in your memorandum fsub2’s basis in the fsub3 assets will be the same as fsub3’s basis in the assets pursuant to sec_334 if the basis is a substituted_basis then under sec_1016 the adjustments provided in section tl-n-3947-97 a are made after first making the adjustments attributable to the period the property was held by the transferor see also sec_1_1016-10 thus any adjustments attributable to the period the property was held by fsub3 should be made prior to and along with any adjustments attributable to the period fsub2 held the assets fsub3 reported total deductions in the amount of dollar_figurell from year2 through year5 included in this amount are depreciation expenses totaling dollar_figureoo and depletion expenses totaling dollar_figureaaa both these amounts may contain potential basis adjustments even if the depreciation or depletion was not deducted but was allowable it must be used to adjust the cost_basis of property 274_us_295 410_f2d_937 8th cir hodgkins v commissioner tcmemo_1996_53 fsub3 also renounced charges in the total amount of dollar_figurekk there are indications under country x law that renounced charges could result in basis adjustments see eg lawx n parent has stated that the adjusted_basis for the asset it sold in year5 reflects the renounced charges amount but has not provided any records to support this claim parent also relies upon gcm big_number date which concluded that payments for similar renounced deductions were not payments for value but were either capital contributions or dividends or both depending on the structure of the transaction in our view the gcm does not address the issue here ie potential adjustments to the basis of the assets to which the renounced deductions pertain case development hazards and other considerations please call if you have any further questions by steven j hankin acting chief corporate branch cc regional_counsel cc assistant regional_counsel lc cc
